Order entered February 8, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-19-01553-CV

                       PHYLLIS SLICKER, Appellant

                                       V.

      WILLIAM SLICKER AND LESLIE G. MARTIN, P.C., Appellees

              On Appeal from the 330th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DF-11-15742

                                    ORDER

      Before the Court is appellee Leslie G. Martin, P.C.’s February 4, 2021

second motion for extension of time to file its brief. We GRANT the motion and

ORDER the brief be filed no later than February 18, 2021.


                                            /s/   KEN MOLBERG
                                                  JUSTICE